DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 has considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Kevwitch (US 2006/0180174)
Regarding Clams 1-2, 4-8, 11, and 13
treating a substrate with a pressure fluid such as carbon dioxide in a supercritical state (Abstract) with a process peroxide and initiator [0002]  [0007-0008] The initiator includes thioglycolic acid [0040](and claim 13 of reference) (meeting the limitation for a corrosion inhibitor with the claimed solubility of claims 1-2) and being the claimed species of claim 7)  the substrate includes semiconductor materials, metallic material, etc. such as Ni, Cu, Al [0050] (meeting the limitation for contacting with a metallic surface of claim 1 and 6 for migrates to water condensed on metallic surface of claim 6 and claim 11 for aluminum, copper, nickel) and may further comprise chelating agents, complexing agent, and other oxidants such as methanol [0035] and solvents such as methanol [0035] (meeting the limitations of claim 8)
The process also includes supercritical dioxide, oxygen, methanol and water [0030] (claim 18 of reference)(meeting the limitations of claims 4-5 and 8)
The process and system has a carbon dioxide source to introduce supercritical carbon dioxide fluid (see claim 37 of reference) and a recirculation system with a circulation loop (Claim 35 reference) 
The reference expressly recites each and every chemical component in a method of contacting a surface which is metallic and therefore anticipates the instant claims.  A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 In re Petering, 301 F.2d 676, 681(CCPA 1962)).
The reference recites the claimed process steps using the claimed chemical materials and the specific species thereof, as such corrosion inhibition will necessarily occur.  The intended use as mitigation of carrion does not further limit the claimed invention which is structurally complete in the body of the claim.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000)
The reference recites the claimed process steps using the claimed chemical materials and the specific species thereof, as such corrosion inhibition will necessarily occur.  Since the reference teaches contacting a metal containing substrate with the claimed materials and expressly recites super critical carbon dioxide and the claimed In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevwitch (US 2006/0180174) as applied to claims 1-2, 4-8, 11 and 13 above.
Regarding Claims 3 and 9-10
Kevwitch discloses the limitations above set forth.  Kevwitch does not expressly disclose the amounts of SCCO2 or corrosion inhibitor.  However, the examiner notes In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Allowable Subject Matter/Claim Objections
Claims 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The reference above cited does not teach the limitations of claims 12, 14-15 and one of ordinary skill in the art at the time of filing the invention would not be motivated to alter the teachings to encompass same.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See references cited on IDS as well as PTO 892 accompanying this office action for relevant prior art teaching super critical carbon dioxide and/or corrosion inhibitors.   For example:  

Babic Samardzija et al (US 2010/0301275) discloses mitigating corrosion of metal with systems have CO2 capture where the system has O2 and CO2 present, as well as using additives such as  synergist sulfur compounds including mercapto ethanol etc..  The reference does not discuss super critical carbon dioxide and there does not appear to be reasonable motivation beyond hindsight to do so.   

Hill (US 2014/0262280) discloses chemical composition for minimizing and preventing precipitation of asphaltene including maltense during and acidizing treatment using compositions comprising dodecyl benzene sulfonic acid, a cationic surfactant, a corrosion inhibiter, an iron reducing agent  and other additives (Abstract) the sludge preventative includes HCl [0016] the DDBSA is in a dispersion [0018-0019] and includes cationic surfactants [0020] iron reducer and solvents and corrosion inhibitors where the corrosion inhibitor and iron reducer includes mercapto ethanol  in amounts such as 0.1 to 2 wt.% [0026-0027] Table 2.  Solvents include methanol [0030] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796